Citation Nr: 0945454	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  04-32 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran served on active duty from April 1946 to August 
1971.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefit sought.  The 
Board notes that during the pendency of this appeal, the 
appellant relocated; thus the appeal is now under the 
jurisdiction of the St. Louis, Missouri, RO.

In April 2007, the Board inadvertently notified the appellant 
that her claim was subject to a stay on the adjudication of 
cases affected by the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Haas v. Nicholson, 20 
Vet. App. 257 (2006).  Upon discovering this error, the 
appellant's claim was expeditiously adjudicated.

The Veteran testified at a November 2006 Board hearing before 
the undersigned Veterans Law Judge.  The hearing transcript 
has been associated with the claims file.

In March 2009, the Board remanded the case for a medical 
opinion as to the cause of the Veteran's death.  Such 
development has been completed permitting a decision to be 
rendered on the substance of the appeal.  Stegall v. West, 11 
Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained. 

2.  The cause of the Veteran's death was not the result of a 
disease or injury incurred in active service.


CONCLUSION OF LAW

The requirements for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1310 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In a dependency and indemnity claim (DIC), section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a Veteran was service-connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

The Board finds that the October 2002, March 2003, January 
2004, and February 2004 letters substantially complied with 
the VCAA notice requirements.  All of the letters informed 
the claimant of what evidence was required to substantiate 
the claim and of the claimant's and VA's respective duties 
for obtaining evidence.  She was asked to submit evidence 
and/or information in her possession to the RO. While the 
above notices did not provide the claimant with notice of the 
type of evidence necessary to establish an effective date and 
disability rating for the disability on appeal in accordance 
with the Court's holding in Dingess, supra, the Board finds 
that the failure to provide this type of notice is harmless 
because the preponderance of the evidence is against the 
appellant's claim and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

The Board notes all of the VCAA letters were issued prior to 
the Court's ruling in Hupp, and thus do not contain 
information regarding elements (1) and (2) of the required 
Hupp notice.  However, the Board finds that any errors in 
notifying the appellant in regards to the Veteran's service-
connected disabilities and information regarding 
substantiating a DIC based on such disabilities is harmless 
because: 1) the Veteran's service-connected disabilities of 
hypertension, hemorrhoids, and a gunshot wound scar to the 
right upper abdomen were discussed in the January 2003 rating 
decision denying the claim; 2) the appellant has consistently 
maintained that the Veteran died as a result of contracting 
hepatitis C due to exposure to Agent Orange in service (see 
February 2003 notice of disagreement, March 2005 statement in 
support of claim, November 2006 hearing transcript), a 
disease he was not service-connected for, but for which the 
appellant received extensive notice regarding how to 
substantiate such a claim.  See notice letters dated in 
January 2004 and February 2004; 3) VA elicited an opinion 
from a medical professional who opined on the cause of the 
Veteran's death and who took into account both the Veteran's 
service-connected disabilities and the claim for in-service 
hepatitis C infection; and 4) the case was readjudicated on 
several occasions, most recently following the Board's March 
2009 remand in the July 2009 supplemental statement of the 
case.  Any errors on the first two elements of Hupp notice 
are harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

Furthermore, the Board finds that there can be no prejudice 
to the appellant due to a lack of adequate 38 U.S.C.A. 
§ 5103(a) notice where, as here, none has been specifically 
alleged.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007); cert. granted sub nom. Peake v. Sanders, 76 
U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-1209).
As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the appellant, whereas VA has 
obtained all available and identified service records as well 
as post-service records.  Based on the foregoing, all known 
and available records relevant to the issues on appeal have 
been obtained and associated with the claims file, and the 
appellant has not contended otherwise.

A VA opinion in regards to the issue on appeal was obtained 
in May 2009.  To that end, when VA undertakes to provide a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinion obtained 
in this case is adequate, as it is predicated on a reading of 
the medical records in the Veteran's claims file.  It 
considered all of the pertinent evidence of record, to 
include the Veteran's service medical records and the 
statements of the appellant, and provide a complete rationale 
for the opinions stated, relying on and citing to the records 
reviewed.  There is adequate medical evidence of record to 
make a determination in this case.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for chronic diseases such as cirrhosis of 
the liver may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Additionally, a Veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002), 38 C.F.R. § 3.307(6)(iii) (2009).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected even though there is no record of 
such disease during service.  See 38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e).  

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a Veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The death of a Veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54. 
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet.  App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2  Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the Veteran's death is 
not warranted.  A certificate of death indicates that the 
Veteran died in December 2000.  The immediate cause of death 
was listed as hepatocellular carcinoma of the liver.  No 
other significant conditions contributing to the cause of the 
Veteran's death were noted.

At the time of the Veteran's death, service connection had 
been established for hypertension, hemorrhoids, and a gunshot 
wound scar to the right upper abdomen.    However, the 
medical evidence of record does not show that the Veteran's 
service-connected disabilities were a principal or 
contributory cause of his death.  The Veteran's death 
certificate did not list any of the Veteran's service-
connected disabilities as the immediate cause or contributing 
factor to his death.  Additionally, prior to his death, the 
Veteran's treatment records did not relate any liver disease 
to his service-connected disabilities.  

In addition, the Board finds that the Veteran did not have 
any liver disease that was causally or etiologically related 
to his military service.  In this regard, the Veteran's 
service treatment records are negative for any complaints, 
treatment, or diagnosis of hepatocellular carcinoma of the 
liver or any liver disease, and he did not seek treatment for 
them for many decades following his separation from service.  
The Board finds this gap in time significant, and it weighs 
against the existence of a link between any of these 
disorders and his military service.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

The appellant contends that that Veteran contracted hepatitis 
C as a result of exposure to Agent Orange while he was in the 
service, and in turn this disease caused or contributed to 
the Veteran's hepatocellular carcinoma of the liver which 
caused his death.  The Board also notes that the Veteran's 
post-service treatment records show that he was diagnosed 
with hepatitis C in October 2000.  Additionally, a November 
2000 private treatment note states that the Veteran's 
hepatitis C was associated with cirrhosis, hepatocellular 
carcinoma per liver biopsy, abdominal acites, portal 
hypertension and esophageal varices.  Further, the appellant 
submitted a copy of the July 2001 Agent Orange Review, a VA 
publication, which noted a high rate of hepatitis C amongst 
certain Veteran populations which included the Veteran, and 
noted that hepatitis C was the leading cause of 
hepatocellular carcinoma.  The Board notes that hepatitis C 
is not among the diseases a Veteran can be presumptively 
service-connected for if he was exposed to herbicides in 
service.  38 C.F.R. § 3.309(e).

In order to determine whether the Veteran contracted 
hepatitis C while he was in the service and to determine 
whether any of the Veteran's service-connected disabilities 
causes or contributed to his death, a VA opinion was obtained 
in May 2009.  The VA examiner reviewed the claims file, noted 
the Veteran's service-connected disabilities as well the 
Veteran's October 2000 diagnosis of hepatitis C.  In relation 
to determining whether the Veteran was infected was hepatitis 
C while he was in the service, the examiner could not find 
any evidence that such an infection had occurred.  In this 
regard, the examiner noted that the Veteran had been 
diagnosed with various sexually transmitted diseases during 
his service tenure, but not with hepatitis C.  She also 
determined that there was no evidence of blood transfusions 
while in service, including in relation to his service-
connected gunshot wound, which could have been another source 
of hepatitis C transmission.  Nor did she note any evidence 
of liver impairment in his service record.  The first 
evidence of possible liver impairment is documented in 1990, 
and the examiner noted she could find no evidence that it was 
the result of a hepatitis C infection.  The examiner also 
specifically stated that at the time of the Veteran's service 
period, "hepatitis C" was referred to as "hepatitis non-A, 
non B" and she stated that she found no evidence the that 
Veteran had been infected with "hepatitis A, B or non A, non 
B."  In addition the examiner stated "to determine when 
this Veteran was infected with hepatitis C is not possible, 
and estimating that time would be resorting to mere 
speculation."  She also determined that she could not 
"resolve the issue of whether hepatitis C was the result of 
an injury or disease incurred during [the Veteran's] active 
military service without resorting to mere speculation."  
Because the examiner's could not render a conclusion on the 
likely time of onset or the etiology of hepatitis C in this 
case, the opinion cannot support a finding of service 
connection.  See Polovick v. Shinseki, 23 Vet. App. 48 
(2009).  Further, the examiner opined that the Veteran's 
service-connected disabilities did not contribute to or cause 
his death.

Although the appellant may sincerely believe that the Veteran 
contracted hepatitis C while in-service, and that this 
disease may have been a factor in his death, the appellant, 
as a lay person, is not competent to testify regarding the 
etiology of the Veteran's death.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the appellant is a physician or other health care 
professional.  Therefore, as a layperson, she is not 
competent to provide evidence that requires medical knowledge 
because she lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding a diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Voerth v. West, 
13 Vet. App. 117, 119 (1999) (unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the appellant's statements regarding etiology do not 
constitute competent medical evidence on which the Board can 
make a service connection determination.
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for the cause of the Veteran's death.  The medical 
evidence clearly indicates that the Veteran's service-
connected disabilities did not cause or contribute to his 
death, nor is there any evidence that he suffered from any 
liver dysfunction either in service or in the one year post-
service  presumptive period.  Nor is there evidence that the 
Veteran contracted hepatitis C while in service.  Further, 
hepatitis C is not a disease entitling an appellant to 
presumptive service connection for a Veteran's exposure to 
herbicides, and the appellant has not produced any evidence 
indicating a link between Agent Orange exposure and hepatitis 
C.  Stefl v. Nicholson, supra.  Because the preponderance of 
the evidence is against the Veteran's claim, the benefit of 
the doubt provision does not apply.  Therefore, the Board 
concludes that service connection for the cause of the 
Veteran's death is not warranted.  See 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.312 (2009).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


